DETAILED ACTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 2, 7,  9, 10, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witte et al. US 10367272 (“Witte”).  Regarding claim 1, Witte discloses a conductor connection terminal comprising:
	at least one spring-loaded clamping connection for connecting an electrical conductor 8 via a spring-loaded clamping, the spring-loaded clamping connection comprises at least one clamping point (under leg 9) for clamping the electrical conductor which is formed with a clamping leg (9) of a clamping spring (3);
	a manual actuating element 18, which, as a result of manual actuation, is adapted to be moved from at least a closed position (figure 1b), in which the clamping point is closed, to an open position (figure 1a), in which the clamping point is open, and vice versa;
	a movably mounted control element (14) via which the manual actuating element is mechanically coupled to the clamping spring so that, as a result of manual actuation of the manual actuating element, the clamping point is adapted to be opened and closed via the control element; and
	a restoring contour (half a surface of journal bearing, col. 9, lines 30-40) arranged on the manual actuating element, the restoring contour, which, at least when moving the manual actuating element from the open position to the closed position, comes into contact with the control element,
	wherein the control element is movable from the open position to the closed position by the restoring contour,
wherein the manual actuating element is coupled to the control element via a connection arrangement that includes at least one connecting pin (journal col. 9, lines 30-40), that protrudes from the control element and a pin receptacle (the journal bearing, just as the “restoring contour” and “guide contour” form the pin receptacle in applicant’s disclosure) provided in the manual actuating element, wherein the at least one connecting pin of the control element engages in the pin receptacle of the manual actuating element.
 Per claim 2, inherently, the clamping spring exerts a restoring force on the control element at least in some areas, via which the restoring movement of the control element from the open position to the closed position caused by the restoring contour is at least partially supported.
Per claim 7, the manual actuating element has a manual actuation section (distal end away from pivot 19) and a connecting section (19) which projects from the manual actuation section and is coupled with the control element.
Per claim 9, the conductor connection terminal has a guide contour (another half of the journal bearing) for forcibly guiding the movement of the control element.
Per claim 10, the guide contour is arcuate.
	Per claim 14, the conductor connection terminal comprises a busbar (4), on which an electrical conductor is adapted to be clamped at the clamping point via the clamping spring.
Per claim 16, the control element is adapted to be moved predominantly in a translatory manner and the manual actuating element is adapted to be moved predominantly in a rotary manner.

Claims 11, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Witte in view of Wilinski US 10230179.  Regarding claim 11, Witte does not disclose a conductor insertion channel as claimed.  Wilinski discloses a conductor insertion terminal 100 where the housing 10 includes a conductor insertion channel 11 through which an electrical conductor to be connected is adapted to be inserted into the conductor connection terminal and guided to the clamping point.    It would have been obvious to form the Witte housing with a conductor insertion channel as taught in Wilinski and as was well known in the art.   The reason for doing so would have been to provide access for the conductor through the housing to the interior terminal as was known in the art.  Note that the frame 6 and support section 7 of Witte also form part of the conductor insertion channel.
Regarding claim 12, the control element comprises an impingement area (17) which applies a force on the clamping spring, and wherein the impingement area is disposed closer to a center axis of the conductor insertion channel (which inherently must be located along the axis of wire 8) than the guide contour (which is at 19).
Per claim 13, the control element is arranged on a side of the conductor insertion channel that opposes the clamping point.  
Per claim 15, the clamping spring has a contact leg 5 via which the clamping spring is supported against a clamping force of a clamping leg, and wherein the contact leg is fixed on the busbar or with a component coupled 6 with the busbar.
 
Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu US 10014594.  Regarding claim 17, Wu discloses a conductor connection terminal comprising:
	at least one spring-loaded clamping connection for connecting an electrical conductor 100 via a spring-loaded clamping, the spring-loaded clamping connection comprises at least one clamping point (labeled CLP in annotated figure 5 below) for clamping the electrical conductor which is formed with a clamping leg (labeled CLL below) of a clamping spring (labeled CLSPR below);
	a manual actuating element 22, which, as a result of manual actuation, is adapted to be moved from at least a closed position (figure 5), in which the clamping point is closed, to an open position (figure 6), in which the clamping point is open, and vice versa;
	a movably mounted control element (21 and 12) via which the manual actuating element is mechanically coupled to the clamping spring so that, as a result of manual actuation of the manual actuating element, the clamping point is adapted to be opened and closed via the control element; and
	a restoring contour (upper half of 231) arranged on the manual actuating element, the restoring contour, which, at least when moving the manual actuating element from the open position to the closed position, comes into contact with the control element,
	wherein the control element is movable from the open position to the closed position by the restoring contour. 
The control element is completely shielded from the outside environment by components of the conductor connection terminal (see figure 6 below).

    PNG
    media_image1.png
    1613
    1247
    media_image1.png
    Greyscale

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilinski US 10230179.  Per claim 1, Wilinski discloses a conductor connection terminal comprising:
	at least one spring-loaded clamping connection for connecting an electrical conductor via a spring-loaded clamping, the spring-loaded clamping connection comprises at least one clamping point (labeled CLP below) for clamping the electrical conductor which is formed with a clamping leg (labeled CLL below) of a clamping spring (13);
	a manual actuating element 16, which, as a result of manual actuation, is adapted to be moved from at least a closed position (figure 2), in which the clamping point is closed, to an open position (figure 1), in which the clamping point is open, and vice versa;
	a movably mounted control element (17) via which the manual actuating element is mechanically coupled to the clamping spring so that, as a result of manual actuation of the manual actuating element, the clamping point is adapted to be opened and closed via the control element; and
	a restoring contour (23, 24, 25) arranged on the manual actuating element, the restoring contour, which, at least when moving the manual actuating element from the open position to the closed position, comes into contact with the control element 17,
	wherein the control element 17 is movable from the open position to the closed position by the restoring contour,
wherein the manual actuating element is coupled to the control element via a connection arrangement that includes at least one connecting pin (28, col 7, lines 4-15), that protrudes from the control element  and a pin receptacle (29) provided in the manual actuating element, wherein the at least one connecting pin of the control element engages in the pin receptacle of the manual actuating element.  Note that in passing through the control element 17, the bearing pin 28 protrudes from the control element 17.

    PNG
    media_image2.png
    1665
    1287
    media_image2.png
    Greyscale

Per claim 3, control element is completely shielded from the outside environment by components of the conductor connection terminal (see, e.g., figure 8).
Response to Arguments
Regarding claim 17, the examiner maintains that Wu discloses that control element is completely shielded from the outside environment by components of the conductor connection terminal (see figure 6 above).   Applicant’s remaining arguments are moot in view of the new grounds of rejection.
Allowable Subject Matter
Claim 4 is allowable.  Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833